Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Newly submitted or modified claims 31 and 33 are directed to an invention that is independent or distinct from the invention originally claimed and examined for the following reasons: 
	Claims 2,11 and 13, previously examined, are directed to the spacer being 2 separate parts.
	Claims 6-8, previously examined, are directed to the spacer and hub having respective male and female members.
	New and modified claims 33 and 31 are now directed to the plural spacers having narrowing and broadening gaps.  This has two-way patentable distinction and a search burden relative to previously examined claims 2,11,13 or previously examined claims 6-8. 
Since applicant has received an action on the merits for the originally presented and examined invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 31 and 33 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8,18-25,27,29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Meister (CA 2822262) in view of Rognon (5,392,758), Mummenhoff (EP 0523260), Huang et al.(CN 203674830), Defreneix (FR 2905616), Inoue (JP 01078764) and Dubois (1711016).
In regard to claim 1, in figures 15-16B (different species than previously relied upon) Meister teaches;
A pair of saw discs (301,303),
A hub device (center of spacer in middle of figures 15-17) arranged between the two saw discs,
Plural elongated spacer means (304b) disposed between the pair of saw discs in a substantially radial manner in relation to the hub device (Fig. 16A),
wherein each of the elongated spacer means comprises a stem and a distal portion (Figs. 16A), the distal portion extending from a distal end of the stem,
wherein the stem comprises a proximal end that is engaged with the hub device (Figs. 16A).
wherein each elongated spacer means is affixed the pair of saw discs from the proximal end of the stem to a periphery of the distal portion (it is stationary between the saw discs and note the bolts in figure 15); 
wherein the saw disc assembly is configured to cut a singular trench that is the width of the saw disc assembly in a surface to be cut (see figure 9).
wherein the elongate spacer means are separated by open-ended gaps that radially extend from the hub device and separate the distal portions of adjacent elongated spacer means (see figure 16A); 
wherein the distal portion of each elongate spacer means comprises a distal edge that is a closest edge of the distal portion to a cutting edge of the saw discs, wherein the distal edge is a convex arc (see figure 16A).
Meister’s hub and spacer are monolithic, instead of being 2 pieces joined by a jigsaw puzzle/dovetail joint.
Rognon teaches an elongated spacer (40) being separate from the hub (38) and configured to be attachable to the hub device (Col. 4, lines 62-67).
Mummenhoff teaches an elongate spacer (46) being separate from the hub (at proximal 45) and also from a distal end (at distal 45).
It would have been obvious to one before the effective filing date of the invention to modify the hub and elongated spacer means of Meister as separate parts as taught by Rognon and Mummenhoff, in order to be able to replace smaller parts that break without having to replace a larger part. Also, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
In regard to the limitations of the spacer corresponding and conforming to an outer peripheral wall of the hub, Mummenhoff appears to correspond for a short bit, but the drawing is not conclusive.  Examiner takes Official Notice that when attaching objects together by a jigsaw puzzle/dovetail connection, it is well known for the attached object to have their lateral surfaces correspond/conform to the lateral circumferential surfaces of the object it is attached to, for the purpose of stabilizing one part relative to the other.  Applicant has not challenged this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.   
For example, from within the same field of endeavor of rotary cutting discs, Defreneix shows in figure 6 a rotary blade where one part (120”) is held to another part (central plate) by a jigsaw puzzle/dovetail connection (figure 7) with lateral surfaces that correspond/conform to the lateral circumferential surfaces of the object it is attached to.
A second cutting disc example is Inoue, who shows in figure 9 a rotary blade where one part (9) is held to another part (8) by a jigsaw puzzle/dovetail connection (figure 7) with lateral surfaces that correspond/conform to the lateral circumferential surfaces of the object it is attached to.
A third cutting disc example is Dubois, who shows in figure 1 a rotary blade where one part (74) is held to another part (71) by a jigsaw puzzle/dovetail connection (figure 1) with lateral surfaces that correspond/conform to the lateral circumferential surfaces of the object it is attached to.
Examiner can’t help but note the structural similarities that Applicant’s (and Meister’s) spacer/hub have with a rotor laminate.  Accordingly, a fourth example is Huang, who shows in figure 3a where one radial part is held to a hub part by a jigsaw puzzle/dovetail connection (figure 2) with lateral surfaces that correspond/conform to the lateral circumferential surfaces of the object it is attached to.
Additional examples can be provided if challenged, as this is a common feature.
Accordingly, it would have been obvious to one of ordinary skill to have further modified Meister by having his spacer means have lateral surfaces that correspond/conform to the lateral circumferential surfaces of the hub, as is well known and taught by Defreneix, Inoue, Dubois, Huang and others, in order to better stabilize one part relative to the other.
With respect to claim 2, Examiner notes the additional recitations of fastening elements, which are disclosed by Meister (213, note various fastening holes).
Further regarding claim 2, Meister teaches a distal portion, but does not teach the distal portion is formed as a second separate part of the elongated spacer means and is configured to be attachable to a distal end of the proximal portion.
As already established above, taking one part and making it out of two parts is within the skillset of one ordinary in the art.  Again take note of Nerwin v. Erlichman, 168 USPQ 177, 179.
It would have been obvious to one before the effective filing date of the invention to fabricate the spacer of Meister as separate parts, since Rognon, Mummenhoff, Defreneix, Inoue, Dubois, Huang and others all teach the concept of making a one-part thing into two parts.  The rationale to do so is so you don’t have to replace the whole spacer when only a portion of it wears.  A further rationales is that smaller pieces can be manufactured with less scrap.

With respect to claim 3, see the distal 45/48 connection in Mummenhoff, or the similar connections in Rognon, Defreneix, Inoue, Dubois, Huang and others
As for claim 4, note in Meister’s figure 15 the matching bores in the pair of saw discs and the hub and the distal portion of the spacer means.  After the modification to make the spacers parts separable, the bores would still be in the locations claimed, and one of ordinary skill could add additional bores and fasteners if needed.
In regard to claims 5 and 6, see the retention holes in Mummenhoff’s hub, and his proximal male member at 45 in figure 8.  Rognon, Defreneix, Inoue, Dubois and  Huang also teach the male/female connection.
 With respect to claims 7 and 8, the courts have long ruled that a reversal of parts is obvious.  It would have been obvious to one of ordinary skill to have further modified the device to switch which part had the male member, and which part had the female member.
As for claim 18, Meister’s first fastening means can be seen in figure 15.
In regard to claims 19-21, the bores are best seen in Meister’s figure 15.  After the modification to make the spacer in separate parts, one of ordinary skill can place the bores in the respective parts (hub, proximal spacer, distal spacer) as claimed.
In regard to claim 22, modified Meister wherein the saw discs (figure 16A) comprise at least one fluid inlet (321,323) for allowing a fluid to enter a space between the pair of saw discs not being occupied by the spacer structure.
With respect to claim 23, Meister’s figure 15 shows 3 saw discs and 2 spacer structures.  In regard to claims 24, Rognon teaches an embodiment with 4 blades (figure 2).  It would have been obvious to one of ordinary skill to have further modified Meister’s figure 15 by stacking blades and spacers such that there was four disc blades, as taught by Rognon, in order to widen the trench being cut as desired.
In regard to claim 27, Meister shows a sawing machine (Fig. 2) including the saw disc assembly of claim 1.
With respect to claim 29, the male and female connection can be seen in Mummenhoff’s figure 8, or column 4, lines 62-68 of Rognon, and also in Inoue, Huang, Dubois and Defreneix.
As for claim 30, see the analysis of claim 1 and the discussion of male and female connection parts above, as taught by Mummenhoff, Rognon, Defreneix, Inoue, Dubois, Huang.  

Claims 2, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Meister in view of Rognon, Mummenhoff, Huang, Defreneix, Inoue and Dubois, as applied to the above claims, and in further view of US Patent No. 5,884,547 to Carlsen et al.
In re claims 11 and 13, see the discussion of claim 2 above for the obviousness of the spacer being 2 parts.
Examiner takes Official Notice that it is well to take an object what was one part and make it two parts, with the part that is most subject to wear being made of a harder material.  Examples of this can be found in saws, guides, demolition equipment and dozens of other fields where tools are subject to wear.
An example is Carlsen, who shows that it is known to fabricate a saw body portion of steel and a distal portion (or tooth tip) from a high speed steel having a hardness of at least 60 HRC (Col. 6, lines 57-66).
Additional examples can be provided if challenged, and this is a common concept.
It would have been obvious to one before the effective filing date of the invention to fabricate the distal end of the spacer of modified Meister of a material which is harder, as is well known and taught by Carlsen and others, in order to maintain strength at the edge, where wear is most likely to occur.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

6.	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection relies on a different species in Meister than was previous relied upon.  Previously, the species of figure 11 was relied upon, but now the species of figures 15-16B is relied upon.  This new species shows the gaps between the spacers and the distal edge with a convex arc, as set forth in the added language of claims 1,2 and 30.
	Looking forward, if Applicant would like to pursue the increasing/decreasing gap width language, they may do so in this case IF that language is placed in ALL the independent claims.  That way there will not be 2-way distinction between claims.  Examiner notes that Meister does not have that third width decrease mentioned in claim 33, but further searching would have to be conducted.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724